                                                                          JS-6




             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA


YOUNG LEE,                           Case No. CV 19-02585 DSF (Ex)
   Plaintiff,

                 v.                  JUDGMENT

BAH CALIFORNIA, INC., et
al.,
     Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of plaintiff to request entry
of default as to defendant Apple LLC,
   IT IS ORDERED AND ADJUDGED that this action be
dismissed.


      Date: November 15, 2019       ___________________________
                                    Dale S. Fischer
                                    United States District Judge
